
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1356
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Skelton submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the 150th anniversary of the
		  birth of General John J. Pershing, an American military hero.
	
	
		Whereas John Joseph Pershing was born near Laclede,
			 Missouri, in 1860, to his parents, John Fletcher Pershing and Ann Elizabeth
			 Thompson Pershing;
		Whereas Pershing completed his high school education in
			 1878 and supported his family, in his father’s absence, by teaching in the
			 public education system of the State of Missouri, City of Laclede;
		Whereas Pershing entered the Kirksville Normal School, now
			 Truman State University, in Kirksville, Missouri, in 1880;
		Whereas Pershing applied to the United States Military
			 Academy and left Missouri to be sworn in as a West Point cadet in 1882;
		Whereas Pershing was tapped early for leadership and
			 became successively First Corporal, First Sergeant, and First Captain, the
			 highest cadet rank before his West Point graduation in 1886;
		Whereas Pershing reported for active military duty on
			 September 30, 1886, and began his extraordinary military career, distinguishing
			 himself in the Spanish-American War, the Philippine-American War, and the
			 Punitive Expedition into Mexico;
		Whereas Pershing’s great personal tragedy,
			 the loss by fire of his wife Frances Warren Pershing and three young daughters,
			 did not dampen his dedication to military service, and when President Woodrow
			 Wilson named Pershing Commander of the American Expeditionary Force, following
			 America’s entrance into World War I, he commanded nearly 2 million men in
			 Europe;
		Whereas in 1919 the United States Congress recognized
			 Pershing’s distinguished service during World War I and authorized the
			 President to promote Pershing to General of the Armies of the United States,
			 the highest rank possible for any member of the United States Armed Forces,
			 outranking even five-star generals and bestowed on only one other American,
			 General George Washington, posthumously in 1976;
		Whereas General Pershing served as mentor to the next
			 generation of America’s great military leaders, including George C. Marshall,
			 Dwight D. Eisenhower, and George S. Patton;
		Whereas General Pershing died of congestive heart failure
			 on July 15, 1948, and the City of Laclede, the State of Missouri, and the
			 entire United States mourned the loss of a national hero;
		Whereas General Pershing was buried in Arlington National
			 Cemetery on July 19, 1948, after lying in state in the Rotunda of the United
			 States Capitol;
		Whereas the life and career of General Pershing continue
			 to inspire members of the United States Armed Forces; and
		Whereas the Missouri Department of Natural Resources, the
			 Missouri Division of State Parks, the Pershing Days Committee, and the Pershing
			 Park Memorial Association plan to have a celebration honoring General Pershing
			 at Pershing Days on September 11, 2010, in Laclede, Missouri: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 150th anniversary of the birth of General John J. Pershing; and
			(2)extends the
			 appreciation of a most grateful Nation for his service to the United
			 States.
			
